DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Status of Claims
Claims 16 and 20 are amended due to Applicant's amendment dated 12/20/2021.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 16 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 12/20/2021. The rejection is withdrawn.
The rejection of claims 1-2, 6-17, and 20 under 35 U.S.C. 103 as being unpatentable over Lu US 2016/0115337 A1 (“Lu”) in view of Arnold et al. US 2010/0120309 A1 (“Arnold”) as evidenced by “Properties and Characterization of Natural Fiber-Reinforced Polymeric Composites” by Dhakal et al. (“Dhakal”) is not overcome due to the Applicant’s amendment dated 12/20/2021. However, the rejection is withdrawn
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Lu US 2016/0115337 A1 (“Lu”) in view of Arnold et al. US 2010/0120309 A1 (“Arnold”) and Textile Yarns by Cotton Incorporated (“Cotton”) is not overcome due to the Applicant’s amendment dated 12/20/2021. However, the rejection is withdrawn. 
The rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Lu US 2016/0115337 A1 (“Lu”) in view of Arnold et al. US 2010/0120309 A1 (“Arnold”), evidenced by “Properties and Modification Methods for Vegetable Fibers for Natural Fiber Composites” by Bledzki et al. (“Bledzki”) is not overcome due to the Applicant’s amendment dated 12/20/2021. However, the rejection is withdrawn. 
The rejection of claims 18-19 under 35 U.S.C. 103 as being unpatentable over Lu US 2016/0115337 A1 (“Lu”) in view of Arnold et al. US 2010/0120309 A1 (“Arnold”) and Barik US 2018/0051412 A1 (“Barik”) is not overcome due to the Applicant’s amendment dated 12/20/2021. However, the rejection is withdrawn. 
Response to Arguments
Applicant’s arguments on pages 9-22 of the reply dated 12/20/2021 with respect to the rejection of claims 1-20 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. US 3,480,463 (“Rankin”) in view of Lu US 2016/0115337 A1 (“Lu”).
Regarding claims 1, 8-9, 12, 16-17, and 20, Rankin teaches a novel coating composition of a cross-linked copolymer of ethylene and N-disubstituted aminoalkyl esters of acrylic or methacrylic acid (col. 1, lines 54-60). 
Rankin teaches the coating composition form effective water and solvent resistant coatings for various substrates (col. 3, lines 7-10), wherein the substrates may include textiles and wood (col. 4, lines 47-48). Rankin additionally teaches the fabrics (textiles) amendable to treatment include woven and non-woven fabrics of natural or synthetic material (col. 4, lines 26-29).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a textile substrate for the coating composition of Rankin, because it would have been choosing a specific type of substrate, which would have been a choice from a finite number of identified, predictable solutions of a substrate useful as the substrate for the coating composition of Rankin and possessing the benefits taught by Rankin.  One of ordinary skill in the art would have been motivated to produce additional substrates comprising the coating composition having the benefits taught by Rankin in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose a textile substrate made of natural material, because it would have been choosing from either natural or synthetic material, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the textile substrate for the coating composition of Rankin and possessing the benefits taught by Rankin.  One of ordinary skill in the art would have been motivated to produce additional substrates  
Rankin fails to teach wherein the coating composition comprises a crosslinking polyvinyl acetate. However, as discussed above, the coating composition comprises esters of acrylic or methacrylic acid. Additionally, Rankin teaches the water and solvent resistant coating composition is suitable for both textiles and wood (col. 4, lines 47-48). Thus textiles and wood are functionally equivalent substrates for effective water and solvent resistant coatings.
Lu teaches it is known in the art to use acrylic coatings to provide water and wearing resistances (¶ [0005]). However, acrylic coatings have the disadvantage of needing to recoat every 2 to 4 years to repair cracking, chipping, and peeling during outdoor exposure (¶ [0006]).
To remedy the issues of previously known coatings, Lu teaches a Type I crosslinking polyvinyl acetate (XPVAc) used as an adherent coating to coat a wood or wood composite material (¶ [0010]), wherein XPVAc comprises a polyvinyl acetate emulsion, a catalyst, and a crosslinking agent (¶ [0016]). Lu teaches suitable crosslinking agents may be a mixture of vinyl acetate and a crosslinking agent to form a copolymer (¶ [0020]). 
Lu teaches an embodiment wherein a single layer of XPVAc coating is applied to wood and wood composites and cured, and the cured XPVAc coating can be further coated with an exterior layer or top coat that may be an acrylic coating (¶ [0050] and claim 15). 
Lu teaches using XPVAc adhesives as a coating material improves the water resistance and durability of coated wood and wood composites (¶ [0016]). Other advantages include improved dimensional stability (¶ [0066]), excellent resistance to UV light and oxidation, and fast drying/curing speed at ambient temperatures (¶ [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the XPVAc coating of Lu as a first coating layer on 
The coated textile substrate of Rankin in view of Lu is textile substrate comprised of natural materials, wherein the fabric is coated first with a layer of XPVAc, as taught by Lu, and then with a layer of acrylic, as taught by Rankin. As discussed by Lu, when using XPVAc as a coating material, only the outer surface of the substrate is covered (¶ [0031]). Thus the limitation wherein the claimed coating film is on at least a part of the exterior surfaces of said product is met.
Rankin in view of Lu teaches the claimed invention above but is silent as to (i) the XPVAc coating being free of penetration into the fibers of the coated textile substrate and provides surface protection to said substrate, such that said adhesive is only on the exterior surfaces of said substrate; (ii) the water absorption rate of the coated textile substrate is stabilized to be less than 50% when said product is soaked for a period between 1 to 24 hours; and (iii) the XPVAc coating improving the stiffness of the coated textile substrate when applied and cured by filling gaps and voids of the textile substrate and bonding adjacent weave fibers on the exterior surfaces or at the surface layers of said substrate. It is reasonable to presume that conditions (i), (ii), and (iii) are inherent to Rankin in view of Lu. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property.
For example, as discussed above, the coated textile fabric of Rankin in view of Lu is a textile substrate comprising natural materials, wherein the fabric is coated first with a layer of XPVAc and then with a layer of acrylic. Additionally, Lu teaches after the XPVAc coating is applied to the substrate, the coating is then cured (¶ [0050]).
With respect to condition (i), the instant specification recites a crosslinking polyvinyl acetate adhesive applied and cured on a natural fabric, wherein when the coated fabric was cross-cut with scissors, it was observed that the crosslinking polyvinyl acetate coating was indeed free of penetration into the fibers although some big gaps or voids of the fabric surface were already filled by the coating layer (instant pg. 26, lines 7-17). This experiment verified that the crosslinking polyvinyl acetate adhesive stayed on the exterior surface of the natural fabric (instant pg. 26, lines 7-17). The instant specification teaches the crosslinking polyvinyl acetate adhesive is XPVAc (instant pg. 5, lines 2-3).
With respect to condition (ii), the instant specification recites Table 2 in Example 6 on pages 30-31 wherein a jute fabric is coated first with an XPVAc layer and then with an acrylic layer. Instant Table 2 recites this fabric has a water absorption rate of 31.8% to 41.1% when the fabric is soaked for a period between 1 to 24 hours. The instant specification recites in Table 2 a canvas fabric coated first with an XPVAc layer and then with an acrylic layer has a water absorption rate of 24.0% to 29.5% when the fabric is soaked for a period between 1 to 24 hours. Both jute and canvas are natural materials.
With respect to condition (iii), the instant specification recites the jute fabric and canvas fabric coated with XPVAc and acrylic shown in Table 2 kept their stiffness and had no dimensional change after four- and ten- months outdoor exposure compared to the uncoated fabric (instant pg. 31-32). Additionally, the instant specification recites a crosslinking polyvinyl acetate adhesive applied and cured on a natural fabric, wherein when the coated fabric was cross-cut with scissors, it was observed that the crosslinking polyvinyl acetate coating filled some big gaps or voids of the fabric surface (instant pg. 26, lines 11-14). Furthermore, the instant specification recites a crosslinking polyvinyl acetate coating may easily fill in the porosity areas or parts of a natural fabric and bond with adjacent weaving fibers or yarns to provide stiffness to the natural fabric (instant pg. 25, lines 25-28).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Per claims 8 and 20, the coated textile substrate of Rankin in view of Lu is fabricated from natural fibers. As a woven construction is not required, it is not required that the claimed product at least comprises a warp composition element in the formed weave structure. Thus the limitation of claim 8 is met. Similarly, as a woven construction is not required, it is not required that the claimed product comprises warps and wefts in weave structure or pattern. Thus the limitation of claim 20 is met.
Regarding claim 2, Rankin in view of Lu teach the coated textile substrate of claim 1, as described above. 
As discussed above, Rankin teaches the fabrics (textiles) amendable to treatment include woven and non-woven fabrics (col. 4, lines 26-29).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a textile substrate having a woven construction, because it would have been choosing from either a woven or non-woven construction, which would have been a choice from a finite number of identified, predictable solutions of constructions useful as the coated textile substrate of Rankin in view of Lu and possessing the benefits taught by Rankin and Lu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Woven textiles inherently have warps and wefts and therefore meet the limitation of claim 2. See MPEP 2112.
Regarding claim 6, Rankin in view of Lu teach the coated textile substrate of claim 1, as described above. Lu teaches the solid content of the crosslinking polyvinyl acetates may be in a range from about 40 to 60% (¶ [0016]).
Regarding claim 7, 
Regarding claims 10 and 11, Rankin in view of Lu teach the coated textile substrate of claim 8, as described above. 
Lu teaches Table 1
    PNG
    media_image1.png
    217
    400
    media_image1.png
    Greyscale
, which displays the Fruehauf wet shear strength of different XPVAc adhesives (¶ [0061]-[0062]). The XPVAc adhesives and wet shear strengths taught in Table 1 are the same adhesives and wet shear strengths as recited in Table 1 of the instant specification (instant pg. 20). As such, the XPVAc adhesive of Lu meets the limitations of the wet shear strength for claims 10 and 11.
Regarding claim 13, Rankin in view of Lu teach the coated textile substrate of claim 8, as described above. 
Rankin teaches the coating composition may be applied on various substrates by an extrusion process (col. 4, lines 36-40).
Additionally, Lu teaches the crosslinking polyvinyl acetate may be applied onto the substrate with an extrusion coating system (claim 13).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to apply the XPVAc coating of Lu on the textile substrate by an extrusion coating system, because one of ordinary skill in the art would reasonably have expected the elements of the XPVAc coating and the textile substrate to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
	
Regarding claim 14, Rankin in view of Lu teach the coated textile substrate of claim 8, as described above. 
Lu teaches to cure the XPVAc coating, XPVAc is heated at 80 to 250˚F while applying pressure (¶ [0048]).
Regarding claim 15, Rankin in view of Lu teach the coated textile substrate of claim 14, as described above. 
Rankin is silent as to the heating source to cure the coating composition.
Lu teaches different sources of heating energy including electrical, microwave, hot steam, solar, and the like (¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use sources of heating energy including electrical, microwave, hot steam, solar, and the like, because one of ordinary skill in the art would reasonably have expected the elements of the heating source and the XPVAc coating on the textile substrate to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. US 3,480,463 (“Rankin”) in view of Lu US 2016/0115337 A1 (“Lu”) as applied to claim 1 above, and further in view of Textile Yarns by Cotton Incorporated (“Cotton”).
Regarding claim 3, Rankin in view of Lu teach the coated textile substrate of claim 1, as described above. 
As discussed above, Rankin teaches the fabrics (textiles) amendable to treatment include woven and non-woven fabrics (col. 4, lines 26-29).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a textile substrate having a woven construction, because it would have been choosing from either a woven or non-woven construction, which would have been a choice from a finite number of identified, predictable solutions of constructions useful as the coated textile substrate of Rankin in view of Lu and possessing the benefits taught by Rankin and Lu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Rankin in view of Lu is silent as to how the yarn or thread of the textile substrate is manufactured. However, as discussed above, the textile substrate of Rankin in view of Lu is made of natural materials.
Cotton teaches spun yarns are the yarn of choice in many woven and knitted fabric products (pg. 2, 1.0 Introduction). Additionally, Cotton teaches spun yarns are made from staple fibers and that natural fibers (with the exception of silk) are classified as staple fibers (pg. 2, 1.0 Introduction and 2.0 Fibers for Staple Spinning Processes). Accordingly, natural fibers (with the exception of silk) are manufactured into spun yarns for use in woven and knitted fabric products.
Thus the woven textile substrate comprising natural materials of Rankin in view of Lu comprises spun yarns.
Rankin in view of Lu do not specifically teach wherein the spun yarns comprise S-spun yarns or threads, Z-spun yarns or threads, or a combination thereof. However, it is commonly known in the pertinent art that the direction of twist of spun yarn may be classified in three categories: S-spun, Z-spun, or zero-twist.
Cotton teaches twist—either Z-spun or S-spun—is necessary in spun yarns in order for the yarn to have adequate strength for a given end use (pgs. 21-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the spun yarns of the textile substrate of .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. US 3,480,463 (“Rankin”) in view of Lu US 2016/0115337 A1 (“Lu”), as applied to in claim 1 above, and further in view of Arnold et al. US 2010/0120309 A1 (“Arnold”). Evidence provided by “Properties and Modification Methods for Vegetable Fibers for Natural Fiber Composites” by Bledzki et al. (“Bledzki”).
Regarding claims 4-5, Rankin in view of Lu teach the coated textile substrate of claim 1, as described above. 
Rankin fails to teach the natural materials of the textile substrate includes jute fiber. However, as discussed above, Rankin teaches the fabrics (textiles) amendable to treatment include fabrics of natural material, including cotton, wool, and the like (col. 4, lines 26-29) but does not limit the material of the substrate to the materials listed.
Arnold teaches fabrics that are appropriate for use in outdoor applications must be durable and be able to withstand weather and other environmental conditions to which they are often subjected and that properties generally considered when designing and producing such fabric include liquid resistance and durability (¶ [0004]). Arnold teaches it is desirable to provide improved highly durable, water resistant and water repellent textile fabrics which can be used in rigorous and dynamic outdoor applications (¶ [0006]).
Arnold teaches an outdoor textile fabric, wherein the front surface and optionally the back surface of the textile fabric is treated with a first aqueous treatment composition containing a crosslinking agent, dried, and then treated with a second treatment composition (¶ [0007] and [0010]).
 Arnold further teaches the textile fabric may be of any known construction including knit and woven, wherein the material of the textile fabric may be natural fiber (¶ [0011]).
Arnold teaches exemplary natural fibers for an outdoor textile fabric include wool, cotton, and jute (¶ [0012]). Thus wood, cotton, and jute are functionally equivalent natural materials for textile substrates having water resistant coatings.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular material for the natural textile substrate in order to carry out an embodiment of Rankin in view of Lu. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the outdoor textile fabric of Arnold wherein the outdoor textile fabric may comprise jute fibers. The motivation for doing so would have been to use an exemplary natural fiber and to provide an improved highly durable, water resistant and water repellent textile fabrics which can be used in rigorous and dynamic outdoor applications, as taught by Arnold.
Rankin in view of Lu and Arnold fail to teach the cellulose content of the textile substrate.
As discussed above, the fibers of the textile fabric are jute (Arnold, ¶ [0012]). Jute fibers have a cellulose content above 15%, as evidenced by Bledzki in Table 1 (shown below), which shows the cellulose content of different natural plant fibers, including jute (pg. 1330). 

    PNG
    media_image2.png
    207
    675
    media_image2.png
    Greyscale

Per claim 5, as discussed above, the fibers of the textile fabric are jute (Arnold, ¶ [0012]). As evidenced by Bledzki in Table 1 above, the moisture content of jute fibers is 12.6% (pg. 1330). Accordingly, the natural fibers of the textile substrate have a moisture content of less than 20% before being coated with XPVAc, and thus meet the limitation of claim 5.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. US 3,480,463 (“Rankin”) in view of Lu US 2016/0115337 A1 (“Lu”) as applied to claim 8 above, and further in view of Barik US 2018/0051412 A1 (“Barik”).
Regarding claims 18, Rankin in view of Lu teach the coated textile substrate of claim 8, as described above. 
Rankin does not teach the substrate being pretreated with a chemical preservative or biocide. However, Lu teaches fungicides and insecticides can be added to XPVAc coating to improve its exterior performance (¶ [0050]), including chloride compounds (¶ [0029]). Additionally, Arnold teaches the aqueous treatment composition may further include an antimicrobial or antifungal agent to kill or prevent growth of a microorganism, wherein these agents may be cetylpyridinium chloride or benzethonium chloride (¶ [0020] and [0028]).
Barik teaches a coating composition for a fabric, wherein the coating composition comprises an antimicrobial formulation (¶ [0030]) comprising at least one antimicrobial compound, wherein the antimicrobial compound is selected from the group consisting of methylbenzethonium chloride, benzethonium chloride, cetalkonium chloride, cetylpyridinium chloride, among others (¶ [0033]-[0034]). Barik teaches the antimicrobial formulation may be coated on a fabric that comprises the fibers of wool, cotton, silk, linen, hemp, ramie, and jute (¶ [0042]).
Barik teaches all fabrics are prone to microbial growth, wherein microbial growth causes development of odor and may affect the quality of the fabric (¶ [0020]). Barik teaches a benefit of the antimicrobial formulation is to provide a fabric with anti-microbial resistant properties that do not alter the tone, color, hand feel and appearance of the fabric (¶ [0027]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat the textile substrate of Rankin in view of Lu with an antimicrobial formulation, based on the teaching of Barik.  The motivation for doing so would have been 
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to coat the textile substrate with the antimicrobial formulation prior to the XPVAc coating, because it would have been choosing one of three possible options: coating the textile substrate with antimicrobial formulation before the XPVAc coating, coating the substrate with antimicrobial formulation before the top coat but after the XPVAc coating, or coating the substrate with antimicrobial formulation after both the XPVAc coating and the top coat have been applied. This would have been a choice from a finite number of identified, predictable solutions of the placement of the antimicrobial formulation on the textile substrate of Rankin in view of Lu and possessing the benefits taught by Barik.  One of ordinary skill in the art would have been motivated to produce additional textile substrate comprising the antimicrobial formulation having the benefits taught by Barik in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 19, Rankin in view of Lu and Barik teach the coated textile substrate of claim 18, as described above. 
Rankin in view of Lu and Barik teaches the claimed invention above but is silent as to the crosslinking polyvinyl acetate adhesive when applied and cured on the treated textile substrate seals and fixes the preservative or biocide in said product by bonding and chelating with the preservative or its active ingredients on the exterior surfaces or at the surface layers of the product. It is reasonable to presume that the limitation of the crosslinking polyvinyl acetate adhesive when applied and cured on the treated textile substrate seals and fixes the preservative or biocide in said product by bonding and chelating with the preservative or its active ingredients on the exterior surfaces or at the surface layers 
For example, as discussed above, the coated textile substrate of Rankin in view of Lu and Barik is a textile fabric substrate comprising natural materials wherein the fabric is first coated with an antimicrobial formulation, then coated with a layer of XPVAc, and then with a layer of acrylic. Additionally, Lu teaches after the XPVAc coating is applied to the substrate, the coating is then cured (¶ [0050]).
The instant specification recites Table 2 which exemplifies two coated textile fabrics that are first coated with an XPVAc layer and then with an acrylic layer, wherein the textile fabrics are formed from natural materials (jute and canvas) (instant pg. 30). 
The instant specification teaches the fabric may be pre-treated with a chemical preservative or biocide (instant pg. 6, line 11) wherein the crosslinking polyvinyl acetate adhesive may be applied and cured over the preservative or biocide coating layer on the exterior surface of the fabric product to seal and fix the preservative or its active ingredients by bonding and chelating with the preservative (instant pg. 6, lines 16-18 and pg. 26, lines 25-27).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.R.W./Examiner, Art Unit 1786   

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786